FINAL REJECTION 
	Applicants argumetns filed 3/15/2021 have been fully considered but they are not persuasive for reasons as detailed below. 

The prior art rejections are maintained or modified as follows: 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hardt (DE19837466) in view of Lunnemann et al (US-2017/0320095).

Referring to claims 1, 5. Hardt discloses a “Process monitoring for vibrating swing sieve”. See Figs. 1-3 and respective portions of the specification. Hardt further discloses a detection system in a screening device for screening material, comprising at least one screening deck (2.1, 2.2) having a screening surface, said system comprising a sensor (3.1) arranged at or near at least one screening deck of said screening device, wherein said sensor is arranged such that can detect objects leaving at least one screening deck (See at least Col. 1 l. 52-57, col. 2 l. 27-39). Hardt doesn’t disclose wherein the sensor is an ultrasound sensor or rangefinder. Lunnemann et al (herein 
It would have been obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention. The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements (ultrasonic sensor) with no change in their respective functions. Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the prior art. Additionally, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications would be well within this skill level in which a person of ordinary skill in the art would have selected the sensor type according to the circumstances without the use of an inventive step. 

	Referring to claims 2-4. Hardt discloses the apparatus as described above in detail. Hardt furher discloses wherein the system comprises a sensor to detect objects 

Referring to claim 6. Hardt discloses the apparatus as disclosed above in detail. Hardt doesn’t disclose wherein the sensor is arranged on a structure independent of the screening device. It should be noted that it would have been obvious matter of design choice to make the sensor arranged on a separate structure, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and is merely a matter of design option when the general knowledge in the relevant field of the art is used.

Referring to claim 7. Hardt discloses wherein the detection system comprises a control unit which is connected to the sensor (sensor with proximity switch), said control unit being arranged to operate the screening device based on information from the sensor. Hardt further discloses wherein the switches are activated when the sensor emits a corresponding signal (See at least Sect. 0019-0020). 

Referring to claims 8-10. Hardt discloses the apparatus as described above in detail. Hardt further discloses a sensor and control unit. Hardt doesn’t explicitly disclose a control unit to differentiate between signals from a foreign object by applying one or more predefined threshold values, wherein the threshold value is based on the time an object is present in the range of the sensor. It should be noted that it has been held that recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.Further, Examiner notes that Applicant has used numerous “wherein” clauses both in the base and independent claims that do not appear to limit the claims to a particular structure. See MPEP 2111.04. Indeed, these clauses resemble functional limitations and Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed. See MPEP 2112.02, 2114. Here, the device cited above is certainly capable of detecting objects and emitting a signal based upon information from the sensor. Furthermore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to emit a varying signal based upon the detection of a 

Referring to claims 11-15. With respect to claims 11-15, the method described in these claims would inherently result from the use Hardt’s “Process monitoring for vibrating swing sieve operations” as advanced above.

Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. Applicants arguments that an ultrasound sensor has not been disclosed is considered unpersuasive in view of the combination of Hardt in view of Lunnemann, as Lunnemann discloses a separating system using a ultrasonic sensor to detect objects, it would have been obvious to a person of ordinary skill in the art at the time of the invention that a ultrasound sensor could be used as the sensor type for detecting the proximity of objects and determining when objects leave the screen deck. 

Conclusion
Consequently, a reasonable interpretation of the prior art anticipates Applicants claimed invention, the claims stand rejected. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al (US-2014/0291213) discloses a “Process and System For Dry Coal Separation By Coal Gangue Remova”. Chen further discloses a sensor . 
Fufidio discloses a “Portal Instrusion Detection Apparatus and Method” wherein Fufidio discloses using ultrasonic sensors to detect objects entering and leaving secure areas. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655